DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inner side of a recessed portion of the lens” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “sealing material is disposed on an inner side of a recessed portion of the lens”, and not clear what this inner side is referring to. Each of the figures (2-5) shows and includes different lenses with different recessed portions. It is not sure what this inner side is relative to, as if it is from distal surface of the lens, end of the scope, or any other part. Moreover, by definition, “inner” means an inside part. The “inner side of a recessed portion of the lens” makes more unclear because it is not sure what is being the inner side (by definition: inside part) of the lens where the sealing material is disposed. Appropriate clarification/correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Haraguchi et al. (US 20150062316) in view of Breidenthal et al. (US 20130301148 A1) and in further view of Sato et al. (US 20200178765).
Regarding Claim 1, Haraguchi et al. disclose an endoscope (Fig.1, endoscope 2) comprising: an insertion observation portion comprising a distal end portion to be inserted into a target object (Fig.1, insertion portion distal end 12); 
an objective lens portion (Figs.4-5, lens unit 15) that is disposed on the distal end portion (distal end 12) of the insertion observation portion (Fig.1, insertion portion distal end 12) and comprises a lens (Figs.4-5, L2); 
a holding member that holds the objective lens portion (Figs.4-5, [0037]-[0038] tubular holder main body 25); 
a sheath (cover 56) that covers the objective lens portion (Figs.4-5, lens unit 15) and the holding member (Figs.4-5, [0037]-[0038] tubular holder main body 25).
However, Haraguchi et al. do not wherein a part of the sealing material is disposed on an inner side of a recessed portion of the lens and forms a diaphragm portion that widens a depth of field of the endoscope.
Breidenthal et al. teach wherein a part of the sealing material (adhesive material 50) is disposed on an inner side of a recessed portion of the lens (Fig.3, [0028]-[0029] adhesive 50 is disposed about the periphery of the lens 42; distal surface 45 of the lens 42 is beveled at 57) 
and forms a diaphragm portion that widens a depth of field of the endoscope (Fig.3, [0028]-[0029], adhesive 50 disposed periphery of the lens 42; and beveled 57; reduces the field of view of the optical element).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haraguchi et al. to have wherein a part of the sealing material is disposed on an inner side of a recessed portion of the lens and forms a diaphragm portion that widens a depth of field of the endoscope as taught by Breidenthal et al. in order to provide strengthening minimizes its failure due to shock, and reducing the field of view of the optical element ([0029] of Breidenthal et al.).  The modified device of Haraguchi et al. in view of Breidenthal et al. will hereinafter be referred to as the modified device of Haraguchi et al. and Breidenthal et al.
The modified device of Haraguchi et al. and Breidenthal et al. teach the claimed invention as discussed above, but does not teach sealing material that is disposed on an outer circumference of the objective lens portion and that shields light.
Sato et al. teach sealing material (Fig.8, adhesive material 35) that is disposed on an outer circumference of the objective lens portion (Fig.8, adhesive material 35 on side of the lens 25) and that shields light (Fig.8, [0082] black or gray adhesive material 35 in the gaps 34 for blocking the light).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Haraguchi et al. and Breidenthal et al. to have sealing material that is disposed on an outer circumference of the objective lens portion and that shields light as taught by Sato et al. in order to provide unnecessary light can be prevented from entering in the sensor module ([0082] of Sato et al.). The modified device of Haraguchi et al. in view of Breidenthal et al. and in further view of Sato et al. will hereinafter be referred to as the modified device of Haraguchi et al., Breidenthal et al. and Sato et al.
Regarding Claim 2, the modified device of Haraguchi et al., Breidenthal et al. and Sato et al. teach the claimed invention as discussed above concerning claim 1, and Sato et al. teach wherein the sealing material is a black resin (adhesive material 35 (filler) colored (e.g., black or gray)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Haraguchi et al. and Breidenthal et al. to have wherein the sealing material is a black resin as taught by Sato et al. in order to provide blocking of light ([0157] of Sato et al.).
Regarding Claim 3, the modified device of Haraguchi et al., Breidenthal et al. and Sato et al. teach the claimed invention as discussed above concerning claim 1, and Haraguchi et al. teach wherein the holding member has a cylindrical shape (Figs.4-5, [0037]-[0038] the lens holder 16 includes a substantially tubular holder main body 25).
Regarding Claim 5, the modified device of Haraguchi et al., Breidenthal et al. and Sato et al. teach the claimed invention as discussed above concerning claim 1, and Breidenthal et al. teach wherein the recessed portion of the lens is recessed inwardly (beveled 57) from an outer circumferential surface of the lens in a radial direction (Fig.3, [0029] the distal surface 45 of the lens 42 is beveled at 57). 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 4, the prior art (in particular, Breidenthal et al.) teaches a recessed portion from a front surface of the lens (Fig3, beveled part 57 from a distal surface 45 of the lens 42), but does not teach the recessed portion of the lens is recessed from a front surface of the lens to a rear side of the lens.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110073385 A1 	Ko; Chun-Cheng
US 20130342924 A1	Matsuno et al.
US 20150316742	Jono et al.
Ko (US 20110073385) discloses an optical lens 13 including an optical portion 131 and a supporting portion 132 around the optical portion 131. The optical portion 131 forms a convex lens for converging light. The supporting portion 132 is configured for supporting the optical lens 13 in the housing 11. The optical pen 100 further includes a shielding member 15 attached to the optical lens 13 and covering the supporting portion 132 of the optical lens 13. The shielding member 15 is configured for blocking light passing through the supporting portion 132 from entering into the pen tip 14.  (See figures and [0014]).
Matsuno et al. (US 20130342924) disclose a lens module comprising a holding portion 8 covering a surface of the flange portion 17 of the first lens L1, and a part of the holding portion 8 is inserted in a gap between the flange portion 17 and the flange portion 27. The holding portion 8 is formed of materials having a light blocking effect. Thermosetting resins are adopted as the materials constituting the holding portion 8.  (See figures and [0029]).
Jono et al. (US 20150316742) disclose a lens base component including: a tip base portion including an opening which exposes a tip side optical surface of the lens and an inner side surface which supports the lens in a surrounding portion of the opening. The outer side surface 32b of the arc shaped side wall portion 32 is brought together with the inner circumferential surface 23 of the cylinder body component 20 and adhered to each other with the adhesive B.  (See figures and [0105]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795